DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is a first office action, non-final rejection on the merits.  Claims 185-204  filed as preliminary amendment, are currently pending and have been considered below.
Information Disclosure Statement 
3. 	The information disclosure statement filed 12/11/2019 and 05/11/2022 have been reviewed and  placed of record in the file. 
Applicant submitted, on 12/11/2019 and 05/11/2022 Information Disclosure Statements containing 239 references. Due to the voluminous set of documents submitted, applicant is requested under 37 CFR 1.1 05 to provide an indication of which references are considered to be most highly pertinent to the claimed invention. 
The IDS and the information referred to therein has been placed in the file but not considered. 
Significantly, an applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [ 220 USPQ 289 ] (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). If applicant instead indicates that all the submitted documents are most highly pertinent, then applicant is requested to provide an explanation of the pertinence of every single cited reference in the Information Disclosure Statement. The applicants are requested to identify the relevant references including relevant sections highlighted in each of the relevant references, since they are believed to be the most knowledgeable about the content of the information included in the DS submitted.This information is necessary to evaluate to the large volume of prior art submitted.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 185-204 are  rejected under 35 U.S.C. 103 as being unpatentable over 
Laetz  (USP 2016/0209220) in view of Ross et al. (USP 9,494,439).  	As Per Claim 185, Laetz teaches, aspects of an automated ridesharing dispatch system( [0041], [0044], [0046]), comprising: a memory device configured to store data relating to historical demand in a geographical area; ( via  Ref. claim 2, historical data , Fig. 1 (a-b)  a communications interface;([0028], communication device [0028], Fig.2) at least one processor, in communication with the memory device,( claim 10)  configured to: predict a first imminent demand and a second imminent demand of ridesharing requests in the geographical area based on the data relating to historical demand in the geographical area; ([ probability calculation, 0027], Figs. 1a-1b));
select, based on the predicted first and second imminent demands, a first holding zone and a second holding zone for prepositioning empty ridesharing vehicles in order to expedite satisfaction of the predicted first and second imminent demands, the second imminent demand being greater than the first imminent demand; (via “ As seen in FIG. 1(b), since the probability of a user needing a self-deploying is higher in area A, a vehicle is anticipatorily deployed closer to Point A than to Point B, improving system efficiencies and lowering system costs”. [0027] [C]
However, Laetz does not explicitly teach, sending, via the communications interface, to a mobile communications device in a first specific ridesharing vehicle, instructions directing the first specific ridesharing vehicle to the first holding zone  based on global positioning system 3Continuation of Application No. 15/914,843 Application No.: To Be AssignedAttorney Docket No.: 13995.0016-01000 (GPS) data received from a GPS device associated with the first specific ridesharing vehicle; sending, via the communications interface, to a mobile communications device in a second specific ridesharing vehicle to the second holding zone based on GPS data received from a GPS device associated with the second specific ridesharing vehicle;  and sending, via the communications interface, to a mobile communications device in a third specific ridesharing vehicle to the second holding zone based on GPS data received from a GPS device associated with the third specific ridesharing vehicle.  
In a related field of Art, Ross et al. ( Ross) teaches, sending, via the communications interface, to a mobile communications device in a first specific ridesharing vehicle, instructions directing the first specific ridesharing vehicle to the first holding zone ( col.9, lines 25-30)  based on global positioning system 3Continuation of Application No. 15/914,843 Application No.: To Be Assigned Attorney Docket No.: 13995.0016-01000 (GPS) data received from a GPS device associated with the first specific ridesharing vehicle; (col.5, lines 45-65); sending, via the communications interface, to a mobile communications device in a  specific ridesharing vehicle to the second holding zone based on GPS data received from a GPS device associated with the   ridesharing vehicle; (col.27,lines 14-48, col.9, line 57 -col.10, line 25) and (col.6, lines 30-55); and sending, via the communications interface, to a mobile communications device in a   specific ridesharing vehicle to the second holding zone based on GPS data received from a GPS device associated with the  specific ridesharing vehicle. (col.6, lines 30-55). 
However, Ross does not explicitly teach, sending  to a second specific ride sharing vehicle and a GPS device associated with the second specific ridesharing vehicle, sending a third ridesharing vehicle to second holding zone and  a GPS device associated with the second specific ridesharing vehicle.
 However, Ross teaches, transport  arrangement service 10  being communicating with a fleet of vehicles  (“the autonomous vehicle 101 can be used as part of a fleet of vehicles that provide transport services. In such contexts, remote services 50 can include transportation arrangement service 10, which arranges transportation for transport requests that are made by users or customers”, col.6, lines 30-37). And autonomous vehicle 101 being equipped with location detection resources 107, (GPS) ( col.5, lines 45-65, Fig.1). Therefore it would have been obvious to one ordinary skill in the art to recognize that Ross has the teachings of  communicating with a fleets of vehicles ( multiple vehicles)  and  communicating with each vehicle via location detection resource 107 of each vehicle  and  sending them  to customers   locations.
It would have been obvious to one of ordinary skill in the art, having the teachings of Laetz and Ross  before the effective filing date of the claimed invention  to modify the systems of Laetz , to include the autonomous vehicle guidance teachings (Autonomous vehicle system (AVS 100)  and Remote Service(s) 50) of Ross  and configure with the system of  Laetz  in order to, the  remote service  analyzing the routes , communicating with a fleet of vehicles, determining a meeting place or meetup location where autonomous vehicle can safely wait and then follow  or otherwise  track a human driven guide vehicle. Motivation to combine the two teachings is, to  provide the safety of the vehicle driver, vehicle, and passengers.( i.e., enhance safety).
 
As per Claim 186, Laetz  as modified by Ross  teaches the limitation of Claim 185. However, Laetz   in view of Ross teaches, wherein the data relating to historical demand in the geographical area comprises data relating to at least one prior ride request.  ( Laetz : Historical data [0026]).
As per Claim 187, Laetz  as modified by Ross  teaches the limitation of Claim 186. However, Laetz   in view of Ross teaches, wherein the data relating to the at least one prior ride request comprises at least one of a pick-up location, date, or time. ( Laetz : [0006], [0026], [0029]).
As per Claim 188, Laetz  as modified by Ross  teaches the limitation of Claim 185. However, Laetz   in view of Ross teaches, wherein the data relating to historical demand in the geographical area comprises a weather condition associated with a prior ride request at a time in the geographical area.  (Laetz : [0025], [0040], Ref. claim 9).
As per Claim 189, Laetz  as modified by Ross  teaches the limitation of Claim 185. However, Laetz   in view of Ross teaches, wherein the data relating to historical demand in the geographical area comprises a total number of ride requests received over a period of time in a portion of the geographical area (Laetz :  [0026], Sporting event ,[0040]C,  Ref. claims 9, 10).
As per Claim 190, Laetz  as modified by Ross  teaches the limitation of Claim 185. However, Laetz   in view of Ross teaches, wherein the data relating to historical demand in the geographical area comprises data relating to an event in the geographical area.  (Laetz :   Sporting event ,[0040]C,  Ref. claims 9, 10).
As per Claim 191, Laetz  as modified by Ross  teaches the limitation of Claim 185. However, Laetz   in view of Ross teaches, wherein predicting the first imminent demand comprises: determining a number of ride requests in a period of time; and predicting the first imminent demand if the number of ride requests exceeds a demand threshold. (Laetz : “a vehicle might be instructed to move closer in proximity to the area with the higher probability it will be needed so that vehicles are instructed to deploy to more efficiently serve anticipated needs. In the example of FIG. 1(a) area A represents an area where the calculated probability that someone will need transportation at 8:15pm is 44%. Area B represents an area where the calculated probability that someone will need transportation at 8:15pm is 12%. As seen in FIG. 1(b), since the probability of a user needing a self-deploying is higher in area A, a vehicle is anticipatorily deployed closer to Point A than to Point B”, [0027]).
As per Claim 192, Laetz  as modified by Ross  teaches the limitation of Claim 185. However, Laetz   in view of Ross teaches, wherein the at least one processor is further configured to predict a first general zone associated with the first imminent demand in the geographical area.  (Laetz : “a vehicle might be instructed to move closer in proximity to the area with the higher probability it will be needed so that vehicles are instructed to deploy to more efficiently serve anticipated needs. In the example of FIG. 1(a) area A represents an area where the calculated probability that someone will need transportation at 8:15pm is 44%. Area B represents an area where the calculated probability that someone will need transportation at 8:15pm is 12%. As seen in FIG. 1(b), since the probability of a user needing a self-deploying is higher in area A, a vehicle is anticipatorily deployed closer to Point A than to Point B”, [0027]).
As per Claim 193, Laetz  as modified by Ross  teaches the limitation of Claim 185. However, Laetz   in view of Ross teaches, wherein the at least one processor is further configured to send, via the communications interface, to 5Continuation of Application No. 15/914,843 Application No.: To Be Assigned Attorney Docket No.: 13995.0016-01000 the mobile communications device in the first specific ridesharing vehicle directing the first specific ridesharing vehicle to stay in the first holding zone. (Laetz : “a vehicle might be instructed to move closer in proximity to the area with the higher probability it will be needed so that vehicles are instructed to deploy to more efficiently serve anticipated needs. In the example of FIG. 1(a) area A represents an area where the calculated probability that someone will need transportation at 8:15pm is 44%. Area B represents an area where the calculated probability that someone will need transportation at 8:15pm is 12%. As seen in FIG. 1(b), since the probability of a user needing a self-deploying is higher in area A, a vehicle is anticipatorily deployed closer to Point A than to Point B”, [0027]).  
As per Claim 194, Laetz  as modified by Ross  teaches the limitation of Claim 185. However, Laetz   in view of Ross teaches, wherein the at least one processor is further configured to: receive a ride request from a user; ( Laetz :[0045]), and assign the ride request to a fourth specific ridesharing vehicle although at least one of the first specific ridesharing vehicle, the second specific ridesharing vehicle, or the specific ridesharing vehicle is closer to the user than the fourth specific ridesharing vehicle (Laetz : via  user choosing his own preference and choosing a non-occupied vehicle, whereas first, second and specific ride sharing vehicle is not meeting the selection criteria of customer, (customer selecting non-occupied vehicle) , ( vehicle first, second , third, other specific vehicle being occupied). Or customer  having personal preference : Van or SUV, other three vehicles beings small cars, fourth vehicle being SUV., so sending fourth vehicle).  See  “system managing multiple users and multiple vehicles”, [0044], “matching the vehicles based on time , route and personal preferences and other search criteria…..”[0045], ..vai  “based on user profile …(3) what kind of transportation are you looking to use….” [0048]) . “The system at step 912 provides to the user the transportation options that are available. The user at step 914 selects whether they are willing to share a ride. The system at 916 determines the user's response and at 918 responds by identifying and dispatching a vehicle for routing to the user if the user selects a non-occupied vehicle and then returns to step 908”, [0049]).
Claim 195 is being rejected using the same rationale as claim 185.
Claim 196 is being rejected using the same rationale as claim 186.
Claim 197 is being rejected using the same rationale as claim 187.
Claim 198 is being rejected using the same rationale as claim 188.
Claim 199 is being rejected using the same rationale as claim 189.
Claim 200 is being rejected using the same rationale as claim 190.
Claim  201 is being rejected using the same rationale as claim 191.
Claim 202  is being rejected using the same rationale as claim 192.
Claim 203 is being rejected using the same rationale as claim 193.
Claim 204  is being rejected using the same rationale as claim 185.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663